MEMORANDUM OPINION
                                        No. 04-12-00578-CV

                                        Roberto SALINAS,
                                            Appellant

                                                 v.

                                 Simona DOMINGUEZ-GARCIA,
                                           Appellee

                     From the 79th Judicial District Court, Brooks County, Texas
                                        Trial Court No. 4967
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 3, 2012

DISMISSED FOR LACK OF JURISDICTION

           On September 10, 2012, appellant filed a “Writ of Error Out-of-Time Appeal,” in which

appellant states he “continues to await for the Brooks County District Court to release a copy of

the default judgment . . . .” On September 11, 2012, the district clerk filed a letter, in which the

district clerk states “there is no final judgment on file for this case.” The district clerk also

attached a copy of the docket sheet, which also indicates no final judgment or any settings for

hearings or trial. Accordingly, on September 12, 2012, this court ordered appellant to show
                                                                                    04-12-00578-CV


cause in writing why this appeal should not be dismissed for lack of jurisdiction. On September

24, 2012, appellant responded but he did not provide proof of any final judgment.

       Because there is no final judgment in this case, this court does not have jurisdiction over

this appeal. Accordingly, the appeal is dismissed.



                                                     PER CURIAM




                                               -2-